



EXHIBIT 10.52























 
MANUFACTURING AGREEMENT








between


Winland Electronics, Inc.


and


Nortech Systems Incorporated


Dated as of January 1, 2011



 
 

--------------------------------------------------------------------------------

 

MANUFACTURING AGREEMENT
 
This Manufacturing Agreement (the “Agreement”) is entered into by and between
Winland Electronics, Inc. (“Seller”), a Minnesota corporation, and Nortech
Systems Incorporated (“Buyer”), a Minnesota corporation, as of January 1, 2011.
 
BACKGROUND
 
Contemporaneously herewith, Buyer and Seller have entered into an Asset Purchase
Agreement, dated as of the same date (the “APA”), pursuant to which the Buyer
will purchase certain assets of Seller in connection with its Electronics
Manufacturing Services business.  For a period of time after the closing of the
APA, the parties have agreed that, pursuant to the terms hereof, Buyer will
manufacture certain products for Seller related to Seller’s proprietary
monitoring devices (the “Products”).
 
Now, then, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:
 
1. Term.  The term begins on the date hereof and continues in effect until July
1, 2011 (the “Term”).  After the expiration of the Term, Buyer and Seller will
negotiate in good faith for additional Terms, upon conditions mutually agreeable
to Buyer and Seller.
 
2. Seller’s Manufacturing Commitment.  During the Term of this Agreement:
 
(a)           Buyer shall manufacture all of Seller’s requirements relating to
the Products pursuant to the Buyer’s forecasts as provided in Section 4 to this
Agreement;
 
(b)           Buyer shall handle all manufacturing responsibilities for the
Products, including ordering raw materials, production and packaging.  Seller
and Buyer shall work together during the Term of this Agreement to determine
what type of packaging the Products will have.  Seller shall assume
responsibility for marketing, invoicing its customers and collections; and
 
(c)           Buyer shall warehouse, at its expense and pursuant to a Lease
Agreement of even date herewith, all Products purchased by Seller to be shipped
at a later date.
 
3. Purchase of Raw Materials and Finished Goods.
 
(a)           Upon termination of this Agreement, Seller or any successor to
Seller’s business after the consummation of the APA by merger or acquisition or
by divestiture or spin-off (the “Seller’s Successor”) shall be required to
purchase all unused raw materials intended by Buyer to be used or consumed in
the production of the Products and owned by Buyer at such time, provided that
such raw materials meet applicable specifications and represents raw materials
consistent with current Bills of Material for the Products.  The purchase price
for such raw materials shall be Buyer’s standard cost, and shall be fully
explained and documented to Seller’s or Seller’s Successor’s satisfaction.
 
(b)           Upon termination of this Agreement, Seller or Seller’s Successor
shall be required to purchase all or some of Buyer’s finished goods or work in
progress inventory of Products at the applicable Transfer Prices (as defined
below).
 
4. Forecast and Ordering Procedures.  Each month Seller shall provide a
forecast, setting forth its good faith estimate of the quantities of each
Product for which it will place orders in the following thirty (30) days.  Such
forecast is for the convenience of the parties and shall not be considered a
binding obligation to purchase Products.
 
Seller shall place orders by submitting a binding purchase order.  Upon
acceptance of such purchase order, Buyer shall be committed to sell the Product
set forth in such purchase order to Seller.  Buyer agrees to accept such
purchase order, subject to the terms of this Agreement, when submitted by
Seller.  To the extent any terms set forth in the purchase order or the
acceptance are inconsistent with the terms of this Agreement, the terms of this
Agreement shall control.  The completion date specified in the purchase order
shall be applicable, provided, however, that (a) such date shall be no earlier
than thirty (30) days after submission of the purchase order, provided that
Buyer shall use commercially reasonable efforts to deliver Products earlier than
thirty (30) days after submission of the applicable purchase order if requested
by Seller, and (b) Seller shall use its commercially reasonable efforts to
aggregate purchases for maximum manufacturing efficiency.
 
As soon as practicable after the date of this Agreement Buyer and Seller shall
work together to determine a minimum quantity amount of Product which Seller
shall be required to purchase from Buyer (the “Minimum Quantity Amount”).  Once
such Minimum Quantity Amount is established, in order for Seller to secure the
Transfer Price (as defined below) as set forth in Section 6, Seller must
purchase from Buyer a minimum of twenty-five percent (25%) of the Minimum
Quantity Amount during each three (3) month period after the Minimum Quantity
Amount is established and a minimum of one hundred percent (100%) of the Minimum
Quantity Amount during each twelve (12) month period after the Minimum Quantity
Amount is established.
 
5. Transfer Price.  Subject to the Minimum Quantity Amount requirements set
forth in Section 4, the transfer price for the Products (the “Transfer Price”)
during the Term of this Agreement shall be Buyer’s current standard
manufacturing costs (fully burdened) plus a mark-up equal to (a) five percent
(5%) during the six (6) months after the date of this Agreement, (b) seven
percent (7%) during the sixth through the ninth (9) months after the date of
this Agreement, and (c) ten percent (10%) during the ninth through the twelfth
months after the date of this Agreement.
 
6. Payment Terms.  Payment shall be net thirty (30) days from the date of
invoice, which invoice shall be dated the date of shipment.
 
7. Specifications.  Seller shall submit, as part of its purchase order, the
specifications for the applicable Products, which shall be the same as the
historical specifications for the Products previously manufactured by Buyer.
 
8. Insurance Certificate.  Purchaser will procure and maintain, at its own
expense, for the Term of the Agreement, and for five (5) years thereafter if
written on a claims made or occurrence reported form, the types of insurance
specified below:  (a) Workers’ Compensation accordance with applicable statutory
requirements; (b) Employer’s Liability with a limit of liability in an amount of
not less than $500,000; (c) Commercial General Liability including premises
operations, products & completed operations, blanket contractual liability,
personal injury and advertising injury including fire legal liability for bodily
injury and property damage in an amount not less than $1,000,000 per occurrence
and  $2,000,000 in the aggregate; and (d) Excess Liability including products
liability with a combined single limit in an amount of not less than $10,000,000
per occurrence and in the aggregate.
 
Purchaser shall include Seller and its subsidiaries, affiliates, directors,
officers, employees and agents as additional insureds with respect to Commercial
General Liability, Commercial Automobile Liability and Excess Liability but only
as their interest may appear in this Agreement or in the APA.  Prior to
commencement of services, Purchaser shall furnish to Seller certificates of
insurance evidencing the insurance coverages stated above and shall require at
least thirty (30) days written notice to Seller prior to any cancellation,
non-renewal or material change in said coverage.  In the case of cancellation,
non-renewal or material change in said coverage, Seller shall promptly provide
to Purchaser with a new certificate of insurance evidencing that the coverage
meets the requirements in this Section 8.  Purchaser agrees that its insurance
shall act as primary and noncontributory from any other valid and collectible
insurance maintained by Seller.  Purchaser may, at its option, satisfy, in whole
or in part, its obligation under this Section 8 through its self- insurance
program.
 
9. Confidential Information.  The parties acknowledge that during the Term
hereof each party may provide confidential information to the other related to
such party and to the Products, including trade secrets, manufacturing
information, marketing information or financial information.  Each party shall
take commercially reasonable steps to maintain the confidentiality of such
information.  Information shall not be deemed confidential if it is in the
public domain through no fault of either party, the information is required to
be disclosed pursuant to a court order or other compulsory process or the
information is in the hands of a third party who is under no obligation to
either party to maintain the confidentiality of such information.  Each party
will use the same degree of care with respect to its obligations hereunder as it
employs with its own information of a confidential nature.
 
10. Force Majeure.  If either party is unable to perform its obligations, either
in whole or in part, under this Agreement as a result of acts of God; acts of
public enemy; civil strife; wars declared or undeclared; embargoes; fires;
explosions; floods; shortages of energy; orders by any governmental entity or by
any other supervening authority, the affected party will use its commercially
reasonable effort to find an alternative in order to alleviate the force majeure
condition and meet its obligations under this Agreement, and if such
commercially reasonable efforts do not result in the elimination of the force
majeure condition, be excused from its performance during the event to the
extent that the party is prevented or delayed hereunder.  If such event lasts
for more than one hundred twenty (120) days, the party whose performance is not
affected by the force majeure condition shall have the option of being excused,
without further obligation from the performance of the Agreement or any
obligation hereunder.  This clause shall not apply to the payment obligations of
Seller.
 
11.           Termination.  Either party shall be entitled to terminate its
obligations hereunder, without liability, upon material breach of the
obligations by the other party or the bankruptcy or insolvency of the other
party provided that the terminating party shall provide sixty (60) days’ written
notice and opportunity to cure to the other party.
 
12.           Purchase Order Terms.  Buyer warrants for a period of one (1) year
from the date of shipment, that the Products manufactured by Buyer pursuant to
this Agreement shall conform to the applicable specifications.  During the
warranty period, Seller at its option may reject and return at Buyer’s expense
any Products that fail to conform to the requirements hereof.  Upon such
rejection, Buyer shall replace such Products, or if no such replacement Products
are available, credit Seller’s account for such rejected Products.  Buyer shall
indemnify and hold Buyer harmless from any costs, expenses, damages and the like
incurred by Seller or any third party arising from (i) any breach of Buyer’s
obligations hereunder, or (ii) any negligent or willful misconduct of
Buyer.  Seller shall indemnify and hold Buyer harmless from any costs, expenses,
damages and the like arising from (i) any breach of Seller’s obligations
hereunder, or (ii) any negligent or willful misconduct of Buyer.  The parties
shall provide notice of indemnification claims and conduct the defense of any
such claims in accordance with the procedures specified in the APA.
 
NOTWITHSTANDING THE FOREGOING, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, EXCEPT TO THE EXTENT
THAT SUCH INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES HAVE BEEN
REQUIRED TO BE PAID TO THIRD PARTIES.
 
                      13.           Assignment; No Third Party
Beneficiaries.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either party without the prior written consent of
the other party.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns, and
no other person shall have any right, benefit or obligation under this
Agreement, as a third party beneficiary or otherwise.
 
           14.           Notices.  All notices and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given: (i) when received if personally delivered;
(ii) the day after being sent, if sent for next-day delivery within the United
States by recognized overnight delivery service (e.g., Federal Express); and
(iii) upon receipt, if sent by certified or registered mail, return receipt
requested.  In each case notice shall be sent to the following address or to
such other place and with such other copies as either party may designate as to
itself by notice to the other:
 
If to Seller, addressed to:
 
If to Buyer, addressed to:
Winland Electronics, Inc.
1950 Excel Drive
Mankato, MN 56001
Attention:  Chief Executive Officer
 
Nortech Systems Incorporated
1120 Wayzata Boulevard East, #201
Wayzata, MN 55391
Attention:  Michael J. Degan
With copies (which shall not constitute notice hereunder) to:
 
 
With a copy (which shall not constitute
notice hereunder) to:
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55419
Attention:  Thomas F. Steichen, Esq.
 
 
Bert Gross
7201 Metro Boulevard
Edina, MN 55439



15.           Choice of Law.  This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Minnesota, except with
respect to matters of law concerning the internal affairs of any business entity
which is a party to this Agreement, and as to those matters the law of the
jurisdiction under which the relevant business entity derives its powers shall
govern.
 
                      16.           Entire Agreement; Amendments and
Waivers.  This Agreement and the APA, together with all exhibits and schedules
hereto and thereto constitute the entire agreement between the parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties with respect to such subject matter.  No amendment, modification or
waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall be deemed a waiver of any other provision hereof, nor shall any such
waiver constitute a continuing waiver unless expressly provided in such waiver.
 
                      17.           Counterparts; Deemed Originals.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  A facsimile or emailed .pdf file signature page shall be deemed an
original.
 
                      18.           Expenses.  Whether or not a closing occurs,
each party hereto shall pay its own legal, accounting, out-of-pocket and other
expenses incident to the negotiation and execution of, and closing under, this
Agreement.
 
                      19.           Invalidity.  In the event that any of the
provisions contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, then, to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement.
 
                      20.           Cumulative Remedies.  Except as otherwise
specifically provided in this Agreement or in the APA, all rights and remedies
of either party hereto are cumulative of each other and of every other right or
remedy such party may otherwise have at law or in equity, so that the exercise
of one or more rights or remedies shall not prejudice or impair the concurrent
or subsequent exercise of other rights or remedies.
 
                      21.           Captions.  The captions contained in this
Agreement in no way define, limit or extend any provision of this Agreement.
 
                      22.           Further Assurances.  The parties shall
cooperate reasonably with each other and with their respective representatives
in connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall each (a) furnish upon request such
further information; (b) execute and deliver such documents; and (c) do such
other acts and things, in each case as the other party may reasonably request
for the purpose of carrying out the intent of this Agreement and the
transactions contemplated herein.
 
23.           Relationship.  This Agreement does not make either party the
employee or agent of the other for any purpose whatsoever.  Neither party is
granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party.  In fulfilling its obligations pursuant to this Agreement, each party
shall be acting as an independent contractor.
 
24.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.
 

 
 

--------------------------------------------------------------------------------

 

Dated this 1st day of January, 2011.
 


WINLAND ELECTRONICS, INC.




By:        /s/  Thomas J. de
Petra                                                    
Name:   Thomas J. de Petra
Title:     President and Chief Executive Officer


NORTECH SYSTEMS INCORPORATED




By:        /s/  Michael J.
Degan                                                             
Name:   Michael J. Degan
Title:     President and Chief Executive Officer

(Signature Page to Manufacturing Agreement)
 
 

--------------------------------------------------------------------------------

 